UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7798


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARK WATKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:94-cr-00066-JPB-1)


Submitted: October 8, 2021                                   Decided: November 2, 2021


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Watkins, Appellant Pro Se. Eleanor F. Hurney, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Watkins appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order. See United

States v. Kibble, 992 F.3d 326, 330-32 (4th Cir. 2021) (per curiam); United States v. High,

997 F.3d 181, 185-91 (4th Cir. 2021); United States v. Watkins, No. 5:94-cr-00066-JPB-1

(N.D.W. Va. Nov. 18, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2